Vanderburgh, J.
The mutual agreement, under seal, entered into by the defendant with his creditors, including the plaintiff, which is set forth in the record, and under which he agreed to surrender and transfer certain property to the trustee therein named, to be disposed of and divided among such creditors in satisfaction and discharge of their claims, is a valid composition deed, and a bar to this action. The cause of action on the note sued on is superseded by the new agreement, and the plaintiff’s rights and remedies must be determined by it. The reason of this is apparent. The composition deed is an agreement between the creditors and the defendant, which involves rights and interests common to all the creditors who join in it. It is an agreement that each shall receive the amount or consideration stipulated for, and nothing more, as the basis of the debtor’s discharge from the debts due to such creditors. Each creditor must be presumed to act on the faith of the engagement of the others, and the beneficial consideration to each is the obligation of the rest to forbear; and the debtor secures to them a common fund-for the benefit of all, so that all are mutually *319bound; and there is a consideration as between themselves, of which the debtor is also entitled to avail himself. White v. Kuntz, 107 N. Y. 518, (14 N. E. Rep. 423,) and cases; Perkins v. Lockwood, 100 Mass. 249; Good v. Cheesman, 2 Barn. & Adol. 328; Goodrich v. Stanley, 24 Conn. 613, 621.
Judgment affirmed.
(Opinion published 51 N. W. Rep. 377.)